               Case 1:18-cr-00693-RMB Document 101 Filed 06/11/19 Page 1 of 1
                        e 1:18-cr-00693-RMB Document 100 Filed 06/11/19 Page 1 of 1




                                                                                                           Hogan Lovells US LLP
                                                                                                           390 Madison Avenue
                                                                                                           NewYoik,NY 10017
                                                                                                           T +I 212 918 3000
                                                                                                           F +1212 918 3100
                                                                                                           www.hoganlovells.com




June 11, 2019

VIAECF                                                                                                                            USDCSDNY

Honorable Richard M. Berman                                         MEMO ENDORSED                                                 DOCUMENT
United States District Judge
                                                                                                                                  ELECTRO NI CALLY FILED
Southern District of New York                                                                                                     DOC #: _ _---+--1---i~P--
United States Courthouse                                                                                                          DATE FILED :_.:...,__._~~f---
500 Pearl Street
New York, NY 10007-1312

Re:             United States v. Ramses Owens, et al., 18 CR. 693 (RMB)

Dear Judge Berman:

We represent Richard Gaffey in the above-referenced matter. Mr. Gaffey respectfully submits
this letter, with the consent of the government, to request an extension of time to file his reply to
the Government's Memorandum of Law in Opposition to Defendants' Motion to Compel (Dkt.
No. 96), which is presently due on June 12, 2019. Mr. Gaffey requests an extension until June
17, 20 I 9, to file his reply. This is Mr. Gaffey's first request for such relief.

Mr. Gaffey requests this extension to file his reply i~lffl~~'6fisttlte!'"tt01thti:ontth~:m,.m•.rt••i't:.JT.•r - - - - -
contained in the government's opposition, as well as a recent document production made by the
government on June 10, 2019. In addition, I was tra elmg mtemahonally on busmess much of
last week.

Accordingly, on consent of the government, Mr. Ga ey requests an extension to submit a reply
to the Government's Memorandum of Law in Oppo 'tion to Defendants' Motion to Compel
(Dkt. No. 96) to June 17, 2019.

Respectfully submitted,

 ./1-~~
Robert B. Buehler
Tel.: 212 918 3261
                                                                                                   SOORDEREP:
                                                                                                   Date: t, ( ti I l't                      K~~,,-~_,
                                                                                                                                              R1, h 11    1   \1 Berman. U.S.D.J.
robert.buehler@hoganlovells.com

cc: Counsel of Record
Hogan Lovells US LLP is a limilll<l liabitily partnership regisle.-ed in lhe OislriC1 of Columbia. "Hogan Lovells' is an inlemational legal practice lhal mdudes Hogan Lovell; US
LLP and Hogan Lovells International LLP, 'With offices in   AJicante   Amsterdam    BaJUmo,e    Beijing   Brussels   Ca,acas    Colorado Springs    Denver    Oubai   Ousseldorl
FrankllJrl Hamburg Hanoi Ho Chi Minh Cily Hong Kong Houston Johannesburg London Los Angeles Lu,embourg Madrid t.le><ico City Miami Milan Monterrey
!Aoscow 11,lJnicll New Yor'< Northern Virginia Paris Per1h Philadelphia Rio de Janeiro Rome San Francisco Sao Paulo Shanghai Silicon 1/aHay Singapore
SY(tney Tokyo Ulaanbaalar Warsaw Washington DC Assoaaled offices Budapesl Jakarta Jeddah Riyadh bgreb For man, informalion see www hoganiovel:s.com
